CINCO MIL SETECIENTOS CUARENTITRES TESTIMONIO

DALAaAO NUMERO: CUATROCIENTOS OCHENTIOCHO K 00633

MINUTA: CUATROCIENTOS OCHENTIOCHO REG 115

CESION DE POSICION CONTRACTUAL EN EL CONTRATO DE LICENCIA
PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS

EN EL LOTE 67

QUE CELEBRAN DE UNA PARTE PERUPETRO S.A. Y DE LA OTRA PARTE

BARRET RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU; KOREA

NATIONAL OIL CORPORATION, SUCURSAL PERUANA; ADVANTAGE

RESOURCES INTERNATIONAL, —SUCURSAL DEL PERU; HANWHA ENERGY

: E COMPANY, LIMITED, SUCURSAL PERUANA Y. HYUNDAI CORPORATION,
y SUCURSAL=PERÚANA, CON INTERVENCTON DE BARRET RESOURCES

ú , . X

E] CORPORATION; KOREA MATIOMAL OIL CORPORATION; HANWHA ENERGY

RESERVA DEL PERU.311LLRERCERLECIARELERE CALETA RIAICRIAR

Y AIERAPRTTA
N

as]

Í

400002000000000000000:000:00000022021000101021010000:000000:00000:0020021000000000200000000000000%

INTRODUCCION:=

EN LA CIUDAD DE LIMA A LOS VEINTICUATRO (24) DIAS DEL -MES DE ENERO DEL DOS MIL

(2000), ANTE MI; CARDLA CECILIA HIDALGO MORAN, NOTARIA DE ESTA CAPITAL.=

COMPARECE Nz=====
DON: MIGUEL HERNAN CELI RIVERA, QUIEN MANIFIESTA SER DE MACIONALIDAD: PERUANA,
DE ESTADO CIVIL: CASADO, DE PROFESION: INGENIERO INDUSTRIAL, Y DOMICILIAR EN
ESTA CAPITAL, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO. NACIONAL DE IDENTIDAD

NUMERO: 10804401 Y LIBRETA MILITAR NUMERO: 239991548

CINCO MIL SETECIENTOS CUARENTICUATRO TESTIMONIO

QUIEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE PERUPETRO
S.A., CON REGISTRO UNICO DE CONTRIBUYENTE NUMERO 19678504, CON DOMICILIO EN AV.
LUIS ALDANA NUMERO 320, SAN BORJA, LIMA, EN SU CALIDAD DE GERENTE GENERAL, Y
QUIEN DICE ESTAR DEBIDAMENTE AUTORIZADO SEGUN ACUERDO DE DIRECTORIO DE PERUPETRO
S.A. N0 D/072-97 QUE SE ENCUENTRA INSCRITO EN LA FICHA 104911 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA Y DE CONFORMIDAD CON El ACUERDO DE DIRECTORIO DE
PERUPETRO S.A. NS D/042-99 DEL 13 (TRECE) DE MAYO DE 1999 (MIL NOVECIENTOS

NOVENTINUEVE) .==

DON: WILLIAM  LAURENCE AMES, QUIEN — MANIFIESTA SER DE NACIONALIDAD:
NORTEAMERICANA, DE ESTADO CIVIL: CASADO, DE PROFESTON: INGENIERO MECANICO, Y
DOMICILIAR EN ESTA CAPITAL, DEBIDAMENTE IDENTIFICADO-CON CARNET DE EXTRANJERIA

NUMERO: 93492.

DON: JORGE AUGUSTO PEREZ TAIÑAN, QUIEN MANIFIESTA SER DE NACIONALIDAD: PERUANA,

DE ESTADO CIVIL: CASADO, DE PROFESION: ABOGADO, Y DOMICILIAR EN ESTA CAPITAL,

DEBIDAMENTE IDENTIELCÓDO CoN DOGUMENTO NACIONAL DE IDENTIDAD MUMERD: 06353650Y

LIBRETA MILITAR NUMERO: 246693992. ==============3===2==

MUIENES EN ESTE ACTO DECLARAN PROCEDER EN NOMBRE Y REPRESENTACION DE BARRET
RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU, INSCRITA EN LA FIEHA NUMERO
132060 DEL REGISTRO DE PERSONAS JURÍDICAS. DE LIMA Y EN EL ASIENTO 1, FOJAS 315,
TOMO III DEL LiBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE
HIDROCARBUROS, CON REGISTRO UNICO DE CONTRIBUYENTE NUMERO 33247338, Con
DOMICILIO EN LA AVENIDA CAMINO REAL MUMERO 493, OFICINA 74, DEL DISTRITO DE SAN
ISIDRO, DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, EN SUS CALIDADES DE BERENTE
¡ENERAL Y REPRESENTANTE LEGAL, RESPECTIVAMENTE, Y QUIENES DICEN ESTAR
DABIDAMENTE FACULTADOS SEGUN CONSTA DE £05 PODERES INSCRITOS EN EL ASIENTO 9 DE
LA PARTIDA NUMERO 11013523 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA — EN EL

ASIENTO 02, FOJAS 470-471 DEL TOMO Y DEL LIBRO DE MANDATOS DEL REGISTRO PUBLICO
CINCO MIL SETECIENTOS CUARENTICINCO TESTIMONIO

DE HIDROCARBUROS Y EN El ASIENTO 00001 DE LA PARTIDA NUMERO 11013523 DEL

REGISTRO DE PERSONAS JURIDICAS DE LIMA, RESPECTIVAMENTE .=

DON: JAE-AM YOON, QUIEN MANIFIESTA SER DE NACIONALIDAD: COREANA, DE ESTADO
CIVIL: CASADO, DE OCUPACION: ADMINISTRADOR, Y DOMICILIAR EN ESTA CAPITAL,

DEPIDAMENTE IDENTIFICADO CON CARNET DE EXTRANJERIA NUMERO: N-74686.==

QUIEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE KOREA NATIONAL
DIL CORPORATION, SUCURSAL PERUANA, INSCRITA EN LA FICHA NUMERO 122267 DEL

REGISTRO DE PERSONAS JURIDICAS DE LIMA Y EN EL ASIENTO 1, FOJAS 150, TOMO 111

DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE HIDROCARBUROS,
CON REGISTRO UNICO DE-CONTRIBUYENTE NUMERO 29703793, TON DOMICILIO EN LA AVENIDA
REPÚBLICA DE- PANAMA NUMERO 3531, TORRE A, MIFTCINA £401, DEL DISTRITO DE SAN
ISIDRO, DE LA PROVINCIA Y DEPARTAMENTO. DE LIMA, EN SU CALIDAD DE GERENTE
GENERAL, Y QUIEN DICE ESTAR” DEBIDAMENTE FACULTADO SEGUN CONSTA DE LOS PODERES
INSCRITOS EN El ASIENTO 5 DE Eh CHA NUMERO 122267 DEL REGISTRO DE PERSONAS

DURIDICAS—DE-LÍMA Y ENEL ASIENTO 10, “EQJAS 158,—TOMD Y DEL LIBRO DE MANDATOS

DEL REGISTRO PUBLICO DE HIDROCARBUROS .=====*=======.
GUALMENTE, EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACIÓN DE KOREA
NATIONAL OIL CORPORATION, CON DOMICILIO EN 1588-14 KYUNGKI-DO, ANYANG CITY,
REPÚBLICA DE COREA, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA DE LOS
PODERES INSCRITOS EN EL ASIENTO 6 DE LA PARTIDA NUMERO 11013548 DEL REGISTRO DE

RSONAS JURIDICAS DE LIMA.=

DON: MILLIAM LAURENCE AMES, CUYAS GENERALES DE LEY HAN SIDO CONSIGNADAS

Ses=2===

ANTERIORMENTE .=========
QUIEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE ADVANTAGE
RESQURCES INTERNATIONAL, SUCURSAL DEL PERU, INSCRITA EN LA FICHA NUMERO 88553
DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA Y EN EL ASIENTO 1, FOJAS 271, TOMO 11

DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE HIDROCARBUROS,
CINCO MIL SETECIENTOS CUARENTISEIS TESTIMONIO

CON REGISTRO UNICO DE CONTRIBUYENTE NUMERO 14255877, CON DOMICILIO EN LA AVENIDA
CAMINO REAL NUMERO 473, DFICINA 7 A, DEL DISTRITO DE SAN ISIDRO, DE LA PROVINCIA
Y DEPARTAMENTO DE LIMA, EN SU CALIDAD DE GERENTE GENERAL, Y QUIEN DICE ESTAR
DEBIDAMENTE FACULTADO SEGUN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO Y DE
LA PARTIDA NUMERO 11017053 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA Y EN EL

ASIENTO 08, FOJAS 17 DEL TOMO Y DEL LIBRO DE MANDATOS DEL REGISTRO PUBLICO DE

HIDROCARBUROS .= =
IGUALMENTE, EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE BARRET

RESOURCES CORPORATION, CON DOMICILIO EN 1515 ARAPAHDE STREET, DENVER, COLORADO

80202, ESTADOS UNIDOS-DE AMERICA, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SEGUN

CONSTA DE LOS POPERES INSCRITOS EN El ASIENTO 6 DE LA PARTIDA NUMERO 11013523

===

DEL REGISTRO DE PERSONAS ¿yola DE LIMA.S=

DON: FRANCISCO GALVEZ DARIO, QUIEN MANIFLESTA SER DE NACIONALIDAD: PERUANA, DE

ESTADO CIVIL: CASADO, DE PRoEs¡ONs ABOGADO, Y DOMICILIAR EN ESTA CAPITAL,

DEBIDAMENTE IDENTIFICADO COM DOCUMENTO NACIONAL DE IDENTIDAD NUMERO: 08731725 Y

A

LIBRETA MILITAR NUMERO: 21975545,
QUIEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE HANNHA ENERGY
COMPANY LIMITED, SUCURSAL PERUANA, INSCRITA EN LA FICHA NUMERO 122268 DEL
REGISTRO DE PERSONAS JURIDICAS DE LIMA Y EN EL ASIENTO 1, PAGINA 160, TOMO 111
DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE HIDROCARBUROS,
CON REGISTRO UNICO DE CONTRIBUYENTE NUMERO 29703752, CON DOMICILIO EN LA CALLE
LA SANTA MARIA NUMERO 185, DEL DISTRITO DE SAN ISIDRO, DE LA PROVINCIA Y
DEPARTAMENTO DE LIMA, EN SU CALIDAD DE MANDATARIO NACIONAL, Y QUIEN DICE ESTAR
DEBIDAMENTE FACULTADO SEBUN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO 3 DE
A FICHA NUMERO 122268 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA Y EN EL

APIENTO 04, FOJAS 144 DEL TOMO Y DEL LIBRO DE MANDATOS DEL REGISTRO PUBLICO DE

HIDROCARBUROS .=
CINCO MIL SETECIENTOS CUARENTISIETE TESTIMONIO

IGUALMENTE, EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACIÓN DE HANNHA
ENERGY COMPANY, LIMITED, CON DOMICILIO EN HYONAM BLDG., CHANGGYO-DONG, CHUNG-5U,
SEUL, REPUBLICA DE COREA, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA
DE LGS PODERES INSCRITOS EN EL ASIENTO 00001 DE LA PARTIDA NUMERO 03022685 DEL

REGISTRO DE PERSONAS JURIDICAS DE LIMA.=

==e=:

DON: JESUS AUGUSTO ASTORGA PHILIPPON, QUIEN MANIFIESTA SER DE NACIONALIDAD:
PERUANA, DE ESTADO CIVIL: SOLTERO, DE PROFESION: ABOGADO, Y DOMICILIAR EN ESTA
CAPITAL, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NUMERO:

09351456 Y LIBRETA MILITAR NUMERO: 8500506423,

QUIEN EN ESTE ACTO DEFLARA PROCEDER EN NOMBRE Y REPRESENTACIÓN DE HYUNDAI
CORPORATION, SUCURSAL PERUANA, INSCRITA EN LA FICHA NUMERO 122269 DEL REGISTRO
DE PERSONAS JURIDICAS DE LIMA YEN El ASIENTO 1, PAGINA 140, TOMO 111 DE LIBRO

DE CONTRATISTAS DE: OPERAC, DEL” REGISTRO PÚBLICO DE HIDROCARBUROS, CON

REGISTRO UNICO DE CONTRIBUYENTE NUMERO 297073698, CON DOMICILIO EN LA CALLE LAS

BEGONIAS MUMERO 475, SEXTO PISO DEL DÍSTRITODE SAN ISIDRO, DE LA PROVINCIA Y
DEPARTAMENTO DE LIMA, EN SU CALIDAD DE MANDATARIO NACIONAL, Y QUIEN DICE ESTAR
DEBIDAMENTE FACULTADO SEBUN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO 1 DE
LA PARTIDA NUMERO 00010340 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA Y EN EL

ASIENTO 04, FOJAS 163 Y 164 DEL TOMO Y DEL LIBRO DE MANDATOS DEL REGISTRO

PUBLICO DE HIDROCARBUROS .
IGUALMENTE, EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE HYUNDAI
CORPORATION, CON DOMICILIO EN 140-2 KYE-DONG, CHONGRO-6U, SEUL, REPUBLICA DE
COREA, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA DE LOS PODERES
INSCRITOS EN EL ASIENTO 2 DE LA PARTIDA NUMERO 00010340 DEL REGISTRO DE PERSONAS

JURIDICAS DE LIMA

DON: JAVIER DE LA ROCHA MARIE, GUIEN MANIFIESTA SER DE NACIONALIDAD: PERUANA, DE

ESTADO CIVIL: DIVORCIADO, DE PROFESION: ECONOMISTA, Y DOMICILIAR EN ESTA
CINCO MIL SETECIENTOS CUARENTIOCHO TESTIMONIO

CAPITAL, DEBIDAMENTE IDENTIFICADO CON LIBRETA ELECTORAL NUMERO; 07713953 Y

LIBRETA MILITAR NUMERO: 23727144,
DON: CARLOS AUBUSTO BALLON AVALOS, QUIEN MANIFIESTA SER DE NACIONALIDAD:
PERUANA, DE ESTADO CIVIL: CASADO, DE PROFESION: ECONOMISTA, Y DOMICILIAR EN ESTA

CAPITAL, DEBIDAMENTE IDENTIFICADO CON LIBRETA ELECTORAL NUMERO: 08757380 Y

LIBRETA MILITAR NUMERO: 246699154.
DUIENES EN ESTE ACTO DECLARAN PROCEDER EN NOMBRE Y REPRESENTACION DEL BANCO
CENTRAL DE RESERYA DEL PERU, COM REGISTRO UNICO DE CONTRIBUYENTE NUMERO
12247630, CON DOMICILIO EN EL JIRON MIRO QUESADA NUMERO 441, DEL DISTRITO DEL
CERCADO, DE LIMA, DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, Y QUIENES DICEN ESTAR
DEBIDAMENTE FACULTADOS SEGUN CONSTA DE LA- COMUNICACION DE GERENCIA GENERAL

NUMERO 116-99 DE FECHA 1 (UNO) DÉ JUNIO DE-1999 (MIL NOVECIENTOS NOVENTINUEVE) Y

POR EL DECRETO SUPREMO NUMERO /49-99:EM DE-FECHA 18 (DIECIOCHO) DE SETIEMBRE DE

1999 (MIL NOYECIENTOS NAVENTIMUEVES,===

CON CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DE CONFORMIDAD CON EL EXAMEN
PUE LES HE ÉFECTUADO DE LO QUE DOY FE Y ME ENTREGAN UNA MINUTA QUE ARCHIVO EN

SU LEGAJO RESPECTIVO BAJO El MUMERD DE ORDEN CORRESPONDIENTE Y CUYO TENOR

LITERAL ES COMO SIGUE :=

MINUTA:

SEÑORA NOTARIO DOCTORA CECILIA HIDALGO MORAN:
Sírvase usted extender en su regístro de Escrituras Públicas una de Cesión de
Posición Contractual en el Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 67 que figura inscrito en el asiento 07,
tojas 115 a 118 del tomo VIl del Libro de Árctos, Contratos y Derechos
Petroleros, del Registro Público de Hidrocarburos que otorgan de una parte

PERUPETRO S.A. con R.U-E. NO 19578504, con domicilio en avenida Luis Aldana NQ
CINCO MIL SETECIENTOS CUARENTINUEVE TESTIMONIO

HIDALGO 320 San Borja, Lima, debidamente representado por su Berente General señor
Miguel Hernán Celi Rivera, identificado con Docusento Nacional de Identidad N2
10804401 autorizado según Acuerdo de Directorio de PERUPETRO S.A. N2 D/072-97
que consta inscrito en la Ficha 104911 del Registro de Personas Juridicas de
Lima y de conformidad con el Acuerdo de Directorio de PERUPETRO S.A. NQ D/042-99
del 13 de Mayo de 1999 cuyo texto Usted señor Notario se servirá insertar, a
quien en adelante se le denominará PERUPETRO; y de la otra parte BARRETT
RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU, con R.U.C. N2 33247338, con

domicilio en avenida Camino Real 493, oficina 7A, San Isidro, Lima, inscrita en

la Ficha NO 132060 del Registro de Personas Juridicas de Lima y en el Asiento 1,
Fojas 315, Tomo: TI del Libro de Contratistas de Operaciones del Registro
Público de Hidrocarburos, debidamente representada por su Gerente General, señor
Milliam Laurence Ames, he nacionalidad estadounidense, identificado con Carnet

de Extranjeria N0 93492, según. inscrito en Asiento Y de la partida N2

de Lias yen el Asiento 02, fojas
470-471 del Tomo V del Libro de Mandatos del Registro Público de Hidrocarburos,
y por su Mandatario Nacional señor Jorge Augusto Pérez Taiman, de nacionalidad
peruana, identificado con Documento Nacional de Identidad N2 06353450, según
poder inscrito en el Asiento 00001 de la Partida N2 11013523 del Registro de
Personas Juridicas de Lima; KOREA NATIONAL OIL CORPORATION, SUCURSAL PERUANA,
con R.U.C. NO 29703795, con domicilio en avenida República de Pananá 3531, Torre
D, Oficina 1401, San Isidro, Lima, inscrita en la Ficha N2 122267 del Registro
Personas Juridicas de Lima y en el Asiento 1, Fojas 150, Tomo III del Libro
Contratistas de Operaciones del Reoistro Público de Hidrocarburos,
debidamente representada por su Berente General, señor dJae-Am Yoon, de
nmachonalidad coreana, identificado con Carnet de Extranjeria NO N-94686, según

poder inscrito en el Asiento 5 de la Ficha NOS 122267 del Registro de Personas
CINCO MIL SETECIENTOS CINCUENTA TESTIMONIO

Juridicas de Lima y en el Asiento 10, fojas 158 del Tomo V del Libro de Mandatos
del Registro Público de Hidrocarburos; ADVANTAGE RESOURCES INTERNATIONAL,
SUCURSAL DEL PERU, con R.1U.£. N2 142558977, con domicilio en avenida Camino Real
473, oficina 7A, San Isidro, Lima, inscrita en la Ficha N2 889553 del Registro de
Personas Juridicas de Lima y en el Asienta 1, Fosas 271, Tomo 11 del Libro de
Contratistas de Operaciones del Registro Público de Hidrocarburos, debidamente
representada por su Gerente General, señor William Laurence Ames, de
nacionalidad estadounidense, identificado con Carnet de Extranjería NO 93492,
según poder inscrito en Asiento 9 de la Partida N2 11017053 del Registro de
Personas Juridicas de Lima y en el Asiento 08, Fojas 17 del Tomo V del Libro de
Mandatos del Registro Púbiico de Hidrocarburos; HANNHA ENERGY COMPANY, LIMITED,
SUCURSAL PERUANA, con R. ye Ng 29793752, ton demicilio en la calle La Santa
María 185, San Isidro, Lindo inscrita en Ta Ficha N0 122268 del Registro de

Personas Juridicas de 5d ene enty 1, Página 150, Tomo 111 del Libro de

representada por Su Mandatario Nacional; señor Francisco fálvez Dañino, de
nacionalidad peruana, identificado con Documento Nacional de Identidad Ho
08231225, según consta en el Asiento 3 de la Ficha NO 122268 del Registro de
Personas Jurídicas de Lima y en el Asiento 04, Fojas 144 del Tomo Y del Libro de
Mandatos del Registro Público de Hidrocarburos; HYUNDAI CORPORATION, SUCURSAL
PERUANA, con R.U.C. N2 297003698, con domicilio en la calle Las Begonias 475,
Sexto Piso, San Isidro, Lima, inscrita en la Ficha NS 122269 del Registro de
Personas Juridicas de Lima y en el Asiento 1 Página 140, Tomo 11] del Libro de
Contratistas de Operaciones del Registro Público de Hidrocarburos, debidamente
representada por su Mandatario Nacional, señor Jesús Augusto Astorga Philippon,
de nacionalidad peruana, identificado con Libreta Electoral N£2 09351456 según

poder inscrito en el Asiento 1. de la Partida N% 00010340 del Registro de
CINCO MIL SETECIENTOS CINCUENTIUNO TESTIMONIO

DALaOo Personas Juridicas de Lima y en el Asiento 04, fojas 163 y 164 del Tomo Y del

Libro de Mandatos del Registro Público de Hidrocarburos, a quienes en adelante
se les denominará CONTRATISTA; con intervención de  BARRETT RESOURCES
CORPORATION, con domicilio en 1515 Arapahoe Street, Denver, Colorado 80202,
Estados Unidos de America, debidamente representada por el señor William
Laurence Ames, de nacionalidad estadounidense, identificado con Carnet de
Extranjeria NO 93492, según poder inscrito en el Asiento 6 de la Partida N9
11013523 del Registro de Personas Juridicas de Lima como Garante Corporativo de

BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU y en el Asiento 00013 de

la partida NS 11013523 del Registro de Personas Jurídicas de Lima como Garante
Corporativa de ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERU; de KOREA
NATIONAL 0IL CORPORATION, con<domicilia en 1588-14 Kyungki-do, Anyang Lity,
República de Coreaz A SMA por el señor Jae-Amn Yoon, de

nacionalidad coreana, identificad can Carnet de Extranjeria NO N-94685, según
de y

podor_inscrita on iento Moo SL resido —n0 11013549 —del Registeo—de-
Personas Juridicas de Lima; de HANWHA ENERGY COMPANY, LIMITED, con domicilio en
Hyonas Bldgo., Changgyo-Dong, Chung-Gu, Seúl, República de Corea, debidamente
representada por el señor Francisco Bálvez Dañino, de nacionalidad peruana,
identificado con Documento Nacional de Identidad N2 08231225, según poder
inscrito en el Asiento 00001 de la Partida N2 03022685 del Registro de Personas
Jurídicas de Lima, de HYUNDAI CORPORATION, con domicilio en 140-2 Kye-Dong,
Chongro-6u, Seúl, República de Corea, debidamente representada por el señor
esús Augusto Astorga Philippon, de nacionalidad peruana, identificado con
Libreta Electoral NO 09351456, según poder inscrito en el Asiento 2 de la
Partida N0 00010340 del Registro de Personas Juridicas de Lima; así como la
intervención del BANCO CENTRAL DE RESERVA DEL PERU, representado por sus

funcionarios, señores Javier de la Rocha Marie, identificado con Libreta
CINCO MIL SETECIENTOS CINCUENTIDOS TESTIMONIO

HIDALGO Electoral N0 07713953, en su catidad de Gerente Beneral nombrado por acuerdo de

Directorio NP 3408 y Carios Augusto Ballón Avalos, identificado con Libreta
Electoral N2 08757380, en su calidad de Gerente de Operaciones Internacionales
nombrado por acuerdo de Directorio N2 3737, con domicilio en Jr. Miro Nuesada
Mi, Lima, encontrándose autorizados conforme consta de la comunicación de
Gerencia General N2 1164-99 de fecha 1 de junio de 1999, que Usted señor Notario

se servirá insertar; así como por el Decreto Supremo N2 048-99-EM de fecha 18 de

setiembre de 1979 que aprueba y autoriza la presente Cesión de Posición

Contractual, que también se servirá insertar en los términos y condiciones que

constan en las cláusulas siguientes a

CESION DE POSICION CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA

EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 67

CLAUSULA PRIMERA=======

1.1 PERUPETRO S.A. ceeniperag]” yé cantas Resources International, Sucursal

del por e laca pbration, Sutarsal Barinas Hsanba
Eneray Company Limited, Sucursal Peruana y Hyundas Corporation, Sucursal
Peruana, celebraron un Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 67, ubicado en la Selva Norte del
Perú, en adelante CONTRATO, el miso que conforme a ley fuera aprobado por
Decreto Supremo N2 038-95-EM y elevado a Escritura Pública con fecha 13 de
diciembre de 1795, ante Notario Público de Lima Dr. Cesar Augusto Carpio

Valdez e inscrito en el Asiento 07, Fojas 115 a 118, Tomo VII del Libro de

Actos, Contratos y Derechos Petroleros del Registro Público de

Hidrocarburos,=

1.2 PERUPETRO y Advantage Resources International, Sucursal del Perú; Korea
fetroleuan Deyelopnent Corporation, Sucursal Peruana; Manwha Energy Company

Limited, Sucursal Peruana y Hyundai Corporation, Sucursal Peruana Y Barrett
CINCO MIL SETECIENTOS CINCUENTITRES TESTIMONIO

Resources (Peru) Corporation, Sucursal del Perú celebraron una Cesión de
Participación en el Contrato de Licencia para la Exploración y Explotación
de Hidrocarhuros en el Lote 67, en adelante la CESION, la que conforme a
ley fuera aprobado por Decreto Supremo NO 032-97-EM, elevada a Escritura
Pública con fecha 26 de febrero de 1998, ante Notario Público de Lima Dr.
Ricardo Fernandini Barreda e inscrita en el Asiento 2, Fojas 418 a 422,
Tomo VI11 del Libro de Áctos, Contratos y Derechos Petroleros del Registro

Público de Hidrocarburos; quedando los porcentajes de participación de las

empresas que conforman el Contratista de la siguiente forma

Barrett Resources (Peru) Corporatiom, Sucursal del Perú 45%

Korea Petroleum Development Corgorationg Sucursal Peruana 20%

fdvantage Resources Ip£ernatibnal, 7 del Perú 15%

Hanuha Energy Pe ted, Sucursal Peruána 10%

Hyundai Corporatióny Seco bruno 10%.

0 contanbiiac a cijugula deciacsasta del CONIRAIO, Hanuha Energy
Company Limited, Sucursal Peruana coMunicó a PERUPETRO su intención de

ceder su posición contractual en el CONTRATO a la empresa Barrett Resources

(Peru) Corporation, Sucursal del Perú.=
Barrett Resources (Peru) Corporation, Sucursal del Perú, solicitó su
calificación para asumir el porcentaje de participación que le seria cedido
por Hanwha Energy Company Limited, Sucursal Peruana; calificación que fue

otorgada por PERUPETRO S.A.

Mediante Comunicación N0 022-99/PPL67, de fecha 23 de febrero de 1999, se
informó de la suscripción de la segunda Escritura de Modificación, mediante
la cual, Advantage Resources International, Inc., garante corporativo de
fidvantage Resources International, Sucursai del Perú, cambió de

denominación «social por la de Advantage Resources International, Inc. -
CINCO MIL SETECIENTOS CINCUENTICUATROTESTIMONIO

HIDALGO Peru.=

1.6 Mediante Escritura de Incorporación por Fusión de fecha 31 de marzo de
1998, la empresa Advantage Resources International, Inc. - Peru fue
absorbida por una empresa subsidiaria de Barrett Resources Corporation,
asumiendo ésta todos los derechos, obligaciones y responsabilidades de

Advantage Resources International, Inc. - Peruz manteniéndose ésta como

espresa incorporante.=

1.7 Korea Petroleua Developsaent Corporation informó del cambio de denominación
social a Korea National 0il Corporation, contando su Sucursal Peruana con
la debída inscripción en el Asiento A-90004, Partida 11013548 del Registro
de Personas Jurídicas de Limay siendo “4 nueva: denominación social Korea

National 0Í1 Farporatiéón, Súcursal Péruana.==*=

CLAUSULA SEGUNDA=======

2.1 De conformidad.-con

posición contractual en el CONTRATO aBarrett Resources (Peru) Corporation,

Sucursal del Perú (CESIONARIO), quedando en consecuencia conformado el

Contratista de la siguiente manera:

Barrett Resources (Peru) Corporation, Sucursal del Perú

Korea National 0i1 Corporation, Sucursal Peruana

Advantage Resources International, Sucursal del Perú

Hyundai Corporation, Sucursal Peruana

La suma de los porcentajes antes indicados constituyen el cien por ciento

(100%) de las participaciones en el CONTRATO.
2.2 El CESIONARIO de conformidad con el acápite 16.4 del CONTRATO, otorga todas
las garantias y asume todos los derechos, responsabilidades y obligaciones

derivadas del CONTRATO y, de acuerdo con el artículo 140 de la Ley NO
CINCO MIL SETECIENTOS CINCUENTICINCO TESTIMONIO

26221- Ley Orgánica de Hidrocarburos, lo hace en forma solidaria,==
2.3 5e deja plenamente establecido que lá responsabilidad tributaria y contable
es individual frente al Estado Peruano y que respecta a los derechos
financieros de la cláusula décimo primera del CONTRATO, éstos
corresponderán separada y proporcionalmente a cada una de las empresas que

conforman el Contratista en el CONTRATO.=

2.4 Entiéndase que tods referencia que en el CONTRATO o en los Anexos se haga
al CEDENTE deberá entenderse hecha al EESIONARIO, salvo los acápites y

anexos pandificados especificamente en la cláusula tercera de la presente

Cesión de Posición Contractual. ==8, sE
Interviene eñ la presente Modificación de Contrato el Banco Central de
Reserva del Perú, papa tomar nota de la cesión de participación y para

ratificar que o po otorgadas en la Cláusula de Derechos

Interviene Barrett Resources Corporation - para sustituir la garantía
corporativa en favor de Barrett Resources (Peru) Corporation, Sucursal del
Perú, en los términos del anexo "D-10*, de conforaidad con el acápite 3.11

del CONTRATD.==

Interviene Barrett Resources Corporation para sustituir la garantia
corporativa en favor de Advantage Resources International, Sucursal del

Perú, en los términos del anexo "D-11”, de conformidad con el acápite 3.11

del CONTRATO. ==

Interviene Korea National 0il Corporation para sustituir la garantia
corparativa en favor de Korea National 0il Corporation, Sucursal Peruana,

en los térainos del anexa "D-12", de conforeidad con el acápite 3.11 del

CONTRATO
CINCO MIL SETECIENTOS CINCUENTISEIS TESTIMONIO

2.9 Interviene Hyundai Corporation para sustituir la garantia corporativa en
favor de Hyundai Corporation, Sucursal Peruana, en los términos del anexo

*D-13", de conformidad con el acápite 3.11 del CONTRATO.==

CLAUSULA TERCERA===

Para efectos de reflejar lo establecido en las cláusulas precedentes, es
necesario introducir en el CONTRATO modificaciones o agregados al texto
contractual, manteniéndose vigentes y sin modificación las demás cláusulas,
acápites, subarápites y anexos del CONTRATO no especificados en esta cláusula.==

Las Partes han acordado introducir en el CONTRATO las modificaciones O agregados

¿ee

=s3aé ==

que se indican a continuación:== ===
3.1 Modificar el acápite 1.9, el cual quedará redactado de la siguiente manera:

*1.9 — Contratista=

<a? ==

Barrett Resoure Pers) Corporation, Sucursal del Perú, inscrita en
dae

el Registro Público de lidrocarburos en el asiento 01, página 315,

Korea National Dil Corporation, 'Sutursal Peruana inscrita en el
Registro Público de Hidrocarburos en el asiento 05, fojas 153, tomo

TIT del Libro de Contratistas de Operaciones.

Advantage Resources International, Sucursal del Perú, inscrita en el
Registra Público de Hidrocarburos en el Asiento 1, Foías 271, Tomo

11 del Libro de Contratistas de Operaciones

Hyundai Corporation, Sucursal Peruana, inscrita en el Registro
Público de hidrocarburos en el asiento 01, página 140, tomo 111 del

Libro de Contratistas de Operaciones.=====

En la Fecha de Segunda Cesión, la participación en el Contrato de

las empresas que conforman el Contratista es la siguiente:

Barrett Resources (Peru) Corporation, Sucursal del Perú 55%

HIDALaCOo

CINCO MIL SETECIENTOS CINCUENTISIETE TESTIMONIO

Korea National Oil Corporation, Sucursal Peruana

Advantage Resources International, Sucursal del Perú

Hyundai Corporation, Sucursal Peruana 10% "=====

3,2 Agregar el acápite 1.50, el cual quedará redactado de la siguiente maneras

*1.50 Fecha de Segunda Cesión=

manera

"3.11

Es el 24 de Enero del año 2000, fecha en la cual Hanmha Energy
Company Limited, Sucursal Peruana cede su posición contractual en el
Contrato a Barrett Resources (Peru) Corporation, Sucursal del Ferú,
suscribiendo las Partes la Cesión de Posición Contractual en el
Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote.67.*

Moditicar el acápite, 3.14, el cuál quedará redactado de la siguiente

aém====

SDE

Intervienen Barrett ¿Resources Corporation, Korea National  0il
7 ES E

£ z
Sana aia ¿2ES=e

20.1

Siguiente manera

v

2 g ¿
Corporatiúa—y Hyundai Corporatioa para efectos de prestar las
garantías corporativas que aparecen en los anexos "D-10*, “D-11”,

*D-12" y "D-13", según corresponda, que se entregan 2 PERUPETRO en

la Fecha de Segunda Cesión.”
Las garantias corporativas subsistirán aientras sean exigibles las
obligaciones del Contratista. Serán de aplicación los subacápites
22.3.4 6 22.3.5, si producido algún hecho que afecte la validez o la
naturaleza de alguna de las garantías corporativas, el Contratista
no cueple con sustituirlas en un plazo máximo de quince (15) Dias

Utiles.*=

Modificar el texto del acápite 20.1, el cual quedará redactado de la

Toda notificación o comunicación relativa al Contrato, será
CINCO MIL SETECIENTOS CINCUENTIOCHO TESTIMONIO

considerada como válidamente cursada si es por escrito y entregada
con cargo o si es recibida por intermedio de correo certificado ou

facsímil u otros medios que las Partes acuerden, dirigida al

destinatario en un Dia Util a las siguientes direcciones:=

PERUPETRO

PERUPETRO B.A.

Gerencia Seneral==

Av. Luis Aldana N2 320=

Lima 41-Perú=

Faxi 075 77221 475 9544%=

CONTRATISTA: =

Barrett Resources (Peru) Corporation, Sucursal del Perú==

A PATA

«===>

Far: 441-B116===

Korea National 011 Corporation, Sucursal Peruanas

Gerente General=

Av. Repúbiica de Panamá N0 3531 Torre A, Oficina 1401=

Lima 27 - Perú=

Faxs 222-5947==

fidvantage Resources International, Sucursal del Perú:

Gerente Beneral===

fvw. Casino Real N2 493 - Oficina 7-A

Lima 27 - Perú==

Fax: 441-8115==

Hyundaz Corporation, Sucursal Peruana=>
CINCO MIL SETECIENTOS CINCUENTINUEVE TESTIMONIO

Mandatario Nacional=

Calle Las Begonias NO 475===

Lima 27 - Perú

Barantes Corporativos:===

Barrett Resources Corporation=

President

1515 Arapahoe Street

ñ

Denver, Colorada 80202

Y.S.A.

Fazos (303)-629 825

Korea National Gil-larporatibn==

President======2=

1588 14zs===

kyungLicdo pay: ng===

República de Corea=

Faxes (823) 4387 9321==

Hyundai Corporation====

feneral Manager, Dil 4 Gas Team=

140 -2=== »

Kye-Dong, Chongro-Bu==

Seúl

República de Corea=

Fax 3 (822) 746 1071"==

Agregar el anexo "D-10”, el cual quedará redactado de la manera siguiente:=
“ANEXO "D-10*

GARANTIA CORPORATIVA
CINCO MIL SEFECIENTOS SESENTA TESTIMONIO

Señores

PERUPETRO S.A.=

Av, Luis Aldana NO 320===

Lima 41

PERU=

Por el presente documento, Barrett Resources Corporation, de conformidad
con el acápite 3.11 del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 67, suscrito por PERUPETRO S.A.
("PERUPETRO") con Barrett Resources (Peru) Corporation, Sucursal del Perú;
Korea National 041 Corporation, Sucursal Peruana, Advantage Resources
International, Sucursal del Perú y Hyundai Corporation, Sucursal Peruana
("Contratista"), garantiza Solidar ¿

+ á

por Barrett RuaudPLes cero Corporation, Sucursal del Perú ("BARRETT"), de

ámente añte PERUPETRO el cumplimiento

todas las ot11gatignes , e asusá en el programa miniamo de trabajo

de cada uno-de los programas anuales de Explotación, tal como puedan ser
reajustados o cambiados, que el Contratista presente a PERUPETRO en

cumplimiento del acápite 5.3 del Contrato.

Esta garantía subsistirá mientras sean exigibles las obligaciones de
BARRETT derivadas del Contrato. Para los efectos de esta garantia, Barrett
Resources Corporation se somete a las leyes de la República del Perú,
renuncia expresamente a toda reclamación diplomática y se somete al

procedimiento arbitral para solución de controversias establecido en la

cláusula vigésimo primera del Contrato.==

Atentamente, =

Barrett Resources Corporation==
CINCO MIL SETECIENTOS SESENTIUNO TESTIMONIO

(Funcionario Autorizado)"=
3.5 Agregar el anexo *D-11", el cual quedará redactado de la mónera siguiente:

"ANEXO "D-11*

GARANTIA CORPORATIVA

Señores=

PERUPETRO S.A

Av. Luis Aidana

Por el presente documento, Barrett Resources Corporation de conformidad con
el acápite 37211 del Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote 67, suscrito por PERUPETRO S.A. (*PERUPETRO”)
con Barrett a 8

Dil Corporation; AD Advantage Resources International,

Peru) £orporataon, Sucursal del Perú; Korea National

garantiza solidariamente ante PERURETRO: el. cumplimiento por Advantage
Resources International, Sucursal del Perú ("ADVANTAGE"), de todas Jas
obligaciones que ésta asuma en el prograña mínimo de trabajo descrito en el
acápite 4.6 del Contrato, así como la ejecución por ADVANTAGE, de cada Uno
de los programas anuales de Explotación, tal como puedan ser reajustados o

camblados, que el Contratista presente a PERUPETRO en cumplimiento del

acápite 5,3 del Contrato,=
Esta garantia subsistirá aientras sean exigibles las obligaciones de
ADVANTAGE derivadas del Contrato. Para los efectos de esta garantía,
Barrett Resources Corporation se somete a las leyes de la República del
Perú, renuncia expresamente a toda reclamación diplomática y se somete al

procedimiento arbitral para solución de controversias establecido en Ja
CINCO MIL SETECIENTOS SESENTIDOS TESTIMONIO

cláusula vigésimo primera del Cantrato.==

Atentamente,=

Barrett Resources Corporation==

(Funcionario Autorizado)*====
ñgregar el anexo "D-12", el cual quedará redactado de la manera siguiente:=

“ANEXO "D-12*

GARANTIA CORPORATIVA

Señores=

PERUPETRO S.A.=

Av. Luis Aldána No. 320==

de conformidad

boplirasión
Explotación de Hidrocarburos en el Lote: 67, suscrito por PERUPETRO S.A.
("PERÚPETRO”) con Barrett Resources (Peru) Corporation, Sucursal del Perú;
Korea National 0i1 Corporation, Sucursal Peruana, Advantage Resources
International, Sucursal del Perú y Hyundai Corporation, Sucursal Peruana
("Contratista"), garantiza solidariamente ante PERUPETRO el cumplimiento
por Korea National 011 Corporation, Sucursal Peruana (MENDC"), de todas las
bligaciones que ésta asuma en el programa minimo de trabajo descrito en el
acápite 4.6 del Contrato, así como la ejecución por KNOC, de cada uno de
los programas anuales de Explotación, tal como puedan ser reajustados o
cambiados, que el Contratista presente a PERUPETRO en cumplimiento del

acápite 5.3 del Contrato.

Esta garantia subsistirá mientras sean exigibles las obligaciones de KNOC
HIDALGO

RNALGO MORAN

tada

CINCO MIL SETECIENTOS SESENTITRES TESTIMONIO

derivadas del Contrato. Para los efectos de esta garantía, Korea National
0ii Corporation se somete a las leyes de la República del Perú, renuncia
expresamente a toda reclamación diplomática y se somete al procedimiento
arbitral para solución de controversias establecido en la cláusula vigésimo

primera del Contrato.=

Atentamente,=

Korea National 011 Corporation============

(Funcionario Autorizado)"

Agregar el anexp-*D-13*%, el cual quedará redactado de la manera siguientes=
“ANEXO "D-13*
GARANTIA CORPORATIVA

Señores

PERUPETRO S.A.

o

Lima 4i==========

PERU=

Por el presente documento, Hyundai Corporation de conformidad con el
acápite 3.11 del Contrato de Licencia para ja Exploración y Explotación de
Hidrocarburos en el Lote 67, suscrito por PERUPETRO S.A ("PERUPETRO") con
Barrett Resources (Peru) Corporation, Sucursal del Perú; Korea National Dil
Corporation, Sucursal Peruana, Advantage Resources International, Sucursal
del Perú y Hyundai Corporation, Sucursal Peruana (*Contratista"), garantiza
solidariamente ante PERUPETRO el cumplimiento por Hyundai Corporation,
Sucursal Peruana ("HYUNDAI"), de todas las obligaciones que ésta asuma en
el programa mínimo de trabajo descrito en el acápite 4.6 del Contrato, asi

como la ejecución por HYUNDAI, de cada uno de los programas anuales de
CLAUSULA CUARTA==

CINCO MIL SETECIENTOS SESENTICUATRO TESTIMONIO

Explotación, tal comb puedan ser reajustados OU cambiados, que el

Contratista presente a PERUPETRO en cumplimiento del acápite 5.3 del

Contrato.=
Esta garantía subsistirá mientras sean exigibles las oblígaciones de
HYUNDAI derivadas del Contrato. Para los efectos de esta garantia, Hyundai
Corporation se somete a las leyes de la República del Perú, renuncia
expresamente a toda reclamación diplomática y se somete al procedimiento

arbitral para solución de controversias establecido en la cláusula vigésimo

primera del Contrato.=

Atentamente, = psé=s=is==e3>

Hyundai Cofporation

e ¿E
(Funcionario Se

4.2

oda e
docusento, Barrett Resources Corporation, Korea National Dil Corporation y
Hyundai Corporation, deberán haber cumplido con entregar a PERUPETRO las
garantías corporativas correspondientes, por las cuales asumen la
responsabilidad solidaria por el cumplimiento de las obligaciones derivadas
del CONTRATO, en los términos de los anexos "D-10*", "D-11", "D-12" y "D-13"
que sean exigibles a con Barrett Resources (Peru) Corporationy Sucursal del
Perús Advantage Resnurces International, Sucursal del Perú; Korea National

Dil Corporation, Sucursal Peruana y Hyundai Corporation, Sucursal Peruana;

respectivamente.-
De igual sanera, a la fecha de suscripción de la Escritura Pública que
origine el presente documento, el Contratista deberá cumplir con sustituir

la fianza bancaria correspondiente, de manera tal que ésta refleje la
CINCO MIL SETECIENTOS SESENTICINCO TESTIMONIO

HIDALGO conformación del Contratista.=

Agregue usted, señor Notario, lo que fuere de Ley y sirvase cursar los partes

correspondientes al Registro Público de Hidrocarburos para su inscripción.==

Lima, 24 de Enero del año 2000=

A continuación trece firmas ¡legibles.=======
Autorizada la presente minuta for el Doctor Augusta Astorga Philippon, Abogado

* Inscrito en el Colegio de Abogados de Lima con el numero: 22318. Una firma

ilegible,=

INSERTO.=

ARES E ==

DOCUMENTO=

PERUPETRO S.A.-=

MT
APRUEBAN CONTRATACION DE GERENTE sEneRaL DE PERUPETRO S.A.=

ONGO ONOCIMIENTO QUE ÉN LO SESION MO —24=97,DEL DIA MARTES 30 DE

sea ===

SETIEMBRE DE 1997, El DIRECTORIO, ==
ESCUCHADO EL INFORME DEL PRESIDENTE DEL. DIRECTORID MEDIANTE El CUAL SOMETE A

CONSIDERACTON DEL DIRECTORIO LA CONTRATACION DEL GERENTE GENERAL DE PERUPETRO

S.A., CON EL VOTO APROBATORIO DE LOS SEÑORES DIRECTORES PRESENTES, Y,

CONSIDERANDO:

FRENNDT DALMAU 'AL CARGO DE BERENTE GENERAL DE PERUPETRO S.A.=

QUE, El INGENIERO MIGUEL CELI RIVERA CUMPLE CON LOS REQUISITOS Y CONDICIONES

PARA DESEMPEÑAR EL CARGO DE GERENTE GENERAL.=
QUE, EL GERENTE GENERAL DEBE EJERCER LA REPRESENTACION LEGAL DE PERUFETRO S.A.

SIENDO MANDATARIO DEL DIRECTORIO, ADMINISTRANDO, DIRIGIENDO Y COORDINANDO LAS
CINCO MIL SETECIENTOS SESENTISEIS TESTIMONIO

ACCIONES DE LOS DEMAS ORGANOS DE LA EMPRESA, EN CUMPLIMIENTO DEL ARTICULO 182 DE

LA LEY NO 26225 Y ARTICULOS 420, 430, 449 Y 459 DEL ESTATUTO SOCIAL.=
DUE, CONSTITUYE FUNCION Y ATRIBUCION DEL DIRECTORIO NOMBRAR Y DESTITUIR AL
GERENTE GENERAL DETERMINAR SUS OBLIGACIONES Y OTORGARLE LOS PODERES CON LAS
ATRIBUCIONES QUE A TAL CARGO CORRESPONDEN DE ACUERDO A LEY Y AL ESTATUTO SOCIAL

DE PERUPETRO S.A.========

CON EL N2 D/072-97 ACORDO:=

1. APROBAR LA CONTRATACION DEL INGENIERO MIGUEL CELI RIVERA COMO GERENTE GENERAL
DE PERUPETRO S.A., A PARTIR DEL 19 DE OCTUBRE DE 1997, EJERCIENDO SUS FUNCIONES
A PARTIR DEL DIA 3 DE OCTUBRE DE 1997, DTORGANDOLE-LOS PODERES CORRESPONDIENTES

INHERENTES Á- TAL CARGO.====

A

7. INSTRUIR ALA ADMINISTRACION A FIN<BUE PROCEDA A REALIZAR LAS GESTIONES

P

NECESARIAS CON El OBJETO DEAR CUMLAMTENTO AL PRESENTE ACUERDO, EFECTUANDO LOS

REGISTROS CORRESPONDIENTES:== a

LO QUE TRANSCRIBO A UD. PARA SU CONOCIMIENTO Y DEMAS FINES.====

SAN BORJA, 02 DE OCTUBRE DE .1997=
EN CADA PAGINA: SELLO QUE DICE: JUAN ASSERETO DUHARTE +» PRESIDENTE DEL
DIRECTORIO + PERUPETRO S.RA.. UNA FIRMA ILEGIBLE. OTRO SELLO QUE DICE: HILDA

GUILLEN DE VIZCARRA + SECRETARIO GENERAL » PERUPETRO S.A.. UNA FIRMA ILEGIBLE.

SELLO DUE DICE: SECRETARIA GENERAL» PERUFPETRO S.A. . UN VISTO.==

OTRO SELLO QUE DICE: CERTIFICO QUÉ ES COPIA FIEL DEL ORIGINAL QUE OBRA EN LOS
ARCHIVOS DE PERUPETRO S.A. + UNA FIRMA ILEGIBLE * HILDA GUILLEN DE VIZCARRA »

SECRETARIO GENERAL + PERUPETRO S.A.=

AV. LUIS ALDANA N2 3201 SAN BORJA « LIMA 41 » PERU + CENTRAL TELEFONICA: 475-

9590 FAX: 475-7722 »

INSERTO.

CINCO MIL SETECIENTOS SESENTISIETE TESTIMONIO

DOCUMENTO =

PERUPETRO==

TRANSERIPCION=

ACUERDO DE DIRECTORIO==

APRUEBAN PROYECTO DE CESION DE POSICION CONTRACTUAL EN El CONTRATO DE LICENCIA

PARA LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EN El LOTE 67

PONGD EN SU CONOCIMIENTO QUE EN LA SEGION DE DIRERTORIO NO 09-99 DEL DIA 11 DE

MAYO DE 1999, EL DIRECTORIO:=

VISTO El MEMORANDO NO NEC-430-99 MEDIANTE £l CUAL LA GERENCIA GENERAL SOMETE A

CONSIDERACIÓN DEL DIRECTORIO EL-PROYECTO.-DE CESION.DE POSICION CONTRACTUAL EM EL

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y ¿EXPLOTACION DE HIDROCARBUROS EN EL

LOTE 67, CON El VOTO APROBATORIO DE LOS SEÑORES DIRECTORES PRESENTES, Y

== 482 ato =

CONSIDERANDO: ==

QUE, MEDIANTE DECRETO SUPREMO ¿NO JO3B-95-EM, SE APROBO El CONTRATO DE LICENCIA

SELVA "NORTE DEL-—PERU, SUSCRITO ENTRE PERÚPETRO. S.A, Y ADVANTAGE RESOURCES
INTERNATIONAL, SUCURSAL DEL PERU; KOREA PETROLEUM DEVELOPMENT CORPORATION,

SUCURSAL PERVANA; HANWHA ENERGY COMPANY LIMITED, SUCURSAL PERUANA Y HYUNDAI

CORPORATION, SUCURSAL PERUANA, EL 13 DE DICIEMBRE DE 1995.
QUE, MEDIANTE DECRETO SUPREMO NQ2 032-97-EM, PUBLICADO EL 26 DE DICIEMBRE DE 1997
SE APROBO LA CESION DE PARTICIPACION EN El CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 67 POR PARTE DE ADVANTAGE

RESOURCES INTERNATIONAL, SUCURSAL DEL PERU A FAVOR DE BARRETT RESOURCES (PERU)

m
5]
E
D
3
a
z
"
'
1
0
1]

QUEMEL GERENTE DE PROMOCION Y NEGOCIACIÓN DE CONTRATOS, SUSTENTA A TRAVES DEL
MEMORANDUM NS NEC-430-99 DE FECHA DE MAYO DE 1999, EL PROYECTO DE CESION DE

POSICION CONTRACTUAL EN El CONTRATO. DE LICENCIA PARA LA EXPLORACIÓN Y
CINCD MIL SETECIENTOS SESENTIOCHO TESTIMONIO

EXPLOTACION DE HIDROCARBUROS EN El LOTE 67, SERALANDO OUE, DE CONFORMIDAD CON LA
CLAUSULA DECIMO SEXTA DEL CONTRATO, HANNWHA ENERGY COMPANY LIMITED, SUCURSAL
PERUANA COMUNICA A PERUPETRO 5.4. SU INTENCION DE CEDER SU POSICION CONTRACTUAL
EN EL CONTRATO A FAVOR DE LA EMPRESA BARRETT RESOURCES (PERU) CORPORATION,

SUCURSAL DEL PERU.

===2===

QUE, KOREA PETROLEUM DEVELOPMENT CORPORATION INFORMO DEL CAMBIO DE DENOMINACIÓN
SOCIAL A KOREA NATIONAL OIL CORPORATION, CONTANDO SU SUCURSAL PERUANA CON LA
DEBIDA INSCRIPCION EN EL ASIENTO A-90004, PARTIDA 11013548 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA, SIENDO SU NUEVA DENOMINACIÓN SOCIAL KOREA NATIONAL

DIL CORPORATION, SUCURSAL PERUANO . ha

DUE, DE CONFORMIDAD CON EL PROYECTO DE CESTON DE- POSICION CONTRACTUAL, EL

CONTRATISTA OUEDARA -CONFORMADO DE LA SIGUIENTE MANERA:

BARRETT RESOURCES (PER CORPORA ¿ON SUCURSAL DEL PERU

KOREA NATIONAL OIL CORPORATION, “SUCURSAL PERUANA

HYUNDAI CORPORATION, SUCURSAL PERUANA E 107====
QUE, DE COMFORMIDAD CON EL ARTICULO 179 DE LA LEY NO 26221 - LEY ORGANICA DE
HIDROCARBUROS, LAS CESIONES CONLLEVAN El MANTENIMIENTO DE LAS MISMAS

RESPONSABILIDADES EN LO CONCERNIENTE A LAS GARANTIAS Y OBLIGACIONES OTORBADAS Y

ASUMIDAS EN El CONTRATO POR El CONTRATISTA.= = =

DUE, CORRESPONDE AL DIRECTORIO, ELEVAR AL MINISTERIO DE ENERGIA Y MINAS PARA EL

TRAMITE DE APROBACION POR DECRETO SUPREMO Y CON SU CONFORMIDAD, L0S CONTRATOS DE
ICENCIA, DE SERVICIOS Y OTROS PARA LA EXPLORACIÓN Y EXPLOTACION O EXPLOTACION

DÁ HIDROCARBUROS DE CONFORMIDAD CUN LO ESTABLECIDO EN El LITERAL M) DEL ARTICULO

389 DEL ESTATUTO SOCIAL DE PERUPETRO S.A.=

CON EL N2 D/042-99 ACORDO:=

1. APROBAR El PROYECTO DE CESION DE POSICION CONTRACTUAL EN EL CONTRATO DE
CINCO MIL SETECIENTOS SESENTINUEVE TESTIMONIO

LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 67, A

SUSCRIBIRSE ENTRE PERUPETRO 3,4. Y EL CONTRATISTA, CUYA CONFORMACION SE REFLEJA

EN El PORCENTAJE SIGUIENTE:=

BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU

KOREA NATIONAL OIL CORPORATION, SUCURSAL PERUANA

ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERU

HYUNDAI CORPORATION, SUCURSAL PERUANA
2. ENCARGAR A LA ADMINISTRACION, REMITA El PROYECTO DE CESION DE POSICION

CONTRACTUAL A QUE SE REFIERE EL NUMERAL PRECEDENTE AL SEKOR MINISTRO DE ENERGIA

Y MINAS, PARA El TRAMITE DE APROBACION POR DECRETO. SUPREMO.=
3. AUTORIZAR AL BERENTE SEMERÁL DE PERUPETRO S.A. A SUSCRIBIR LA CESION DE

POSICION CONTRAETUAL A QUE¿SE REFTERE El MUMERAL 1 DEL PRESENTE ACUERDO, UNA VEZ

EMITIDO El CORRESPONDIENTE TO SUPREMD.===

4. EXONERAR EL PRESENTE ACUERDO DEL TRAMITE DE LECTURA Y APROBACION DE ACTA.=

EN CADA PÁGINA: SELLO QUE DICE: JUAN, ASSERETO DUHARTE +» PRESIDENTE DEL

DIRECTORIO e PERUPETRO S.A.. UNA FIRMA ILEGIBLE. OTRO SELLO QUE DICE: HILDA

GUILLEN DE VIZCARRA » SECRETARIO GENERAL * PERUPETRO S.A.. UNA FIRMA ILEGIBLE.

SELLO QUE DICE: SECRETARIA GENERAL + PERUPETRO S.A. « UN VISTO, ==
DTRO SELLO QUE DICE: CERTIFICO QUE ES COPIA FIEL DEL (ORIGINAL QUE OBRA EN LOS

ARCHIVOS DE PERUPETRO S.A. « UNA FIRMA ILEGIBLE » HILDA GUILLEN DE VIZCARRA «

ECRETARID GENERAL a» PERUPETRO S5.A.=
FINAL DE CADA HOJA DICE: PERUPETRO S.A. + AV. LUIS ALDANA 320 SAN BORJA (LIMA

31] 2. PERÚ + TELF.: (511) 4757590 FAX (511) 4759644 1» 4757722. E-MAIL:

ADMAEPOPERUPETRO.COM.PE. « HERPY/W4H.PERUPETRO.COM.PE.==
CINCO MIL SETECIENTOS SETENTA TESTIMONIO

DOCUMENTO ==

BANCO CENTRAL DE RESERVA DEL PERU=

GERENCIA GENERAL=

66-116-9

LIMA, 1 DE JUNIO DE 1999===

SEÑOR==

MIGUEL CELI RIVERA=

BERENTE GENERAL=

PERUPETRO S.A.

CIUDAD, —

A

EN RESPUESTA A SU CARTA N£ B6-NEC-484-99, RELACIONADA AL PROYECTO DE CESION DE

POSICION CONTRACTUAL EN El CONTRATO DE LIGBÍTA PARA LA EXFLORACION Y

pl LOTE 67, ACORDADO CON LAS EMPRESAS HANWHA

EXPLOTACION DE oRacafD0RoS.

ENERGY COMPANY LIMITED, PIS" BARRET RESOURCES (PERU) CORPORATION,

RESOURCES INTERNATIONAL, SUCURSAL DEL ea Y HYUNDAI CORPORATION, SUCURSAL
PERUANA, DEBO MANIFESTARLE QUE EL BANCO CENTRAL. DE RESERVA DEL PERU HA APROBADO
EL TEXTO DE LA SUBCLAUSULA 2.5 DE DERECHOS FINANCIEROS DEL PROYECTO DE CESION
QUE NOS REMITIERA ADJUNTO A SU CARTA, TENIENDO EN CUENTA QUE ES IGUAL AL MODELO

APROBADO POR NUESTRO DIRECTORIO El 7 DE SETIEMBRE DE 1995 PARA LA MODIFICACIÓN

DE CONTRATOS DE HIDROCARBUROS APROBADOS BAJO El REGIMEN DE LA LEY N9 26221, LEY

ORGANICA DE HIDROCARBUROS.

SIMISMO, DEBO INFORMARLE DUE PARA LA SUSCRIPCION DE DICHO CONTRATO HEMOS SIDO
DESIGNADOS El QUE SUSCRIBE, COMO GERENTE GENERAL DEL BANCO CENTRAL Y El SEÑOR

CARLOS BALLON AVALOS, BERENTE DE OPERACIONES INTERNACIONALES.

460 PROPICIA LA OPORTUNIDAD PARA REITERARLE LOS SENTIMIENTOS DE MI ESPECIAL

COMSIDERACTON.==

HIDALGO

HIDALGO MORAN

CINCO MIL SETECIENTOS SETENTIUNO TESTIMONIO

UNA FIRMA ILEGIBLE + JAVIER DE LA ROCHA MARIE » GERENTE GENERAL .=

SELLO QUE DICE: PERUPETRO S.A. + GERENCIA DE PROMOCIÓN Y NEGOCIACIÓN DE

CONTRATOS « 2 JUN. 1999 + RECIBIDO.==

DTRO SELLO: PERUPETRO S.A. « JUN 24 AM 10:59 02925 + RECIBIDO.

INSERT 0.=====

PUBLICACION EN El DIARIO OFICIAL "EL PERUANO" « NORMAS LEGALES -, EL DIA SABADO

18 DE SETIEMBRE DE 1999=
APRUEBAN CESION DE POSICION CONTRACTUAL EN CONTRATO DE LICENCIA PARA EXPLORACIÓN

Y EXPLOTACION DE HIDROCARBUROS EN El LOTE £7=

DECRETO SUPREMO NO 048-99-EM=====:

El PRESIDENTE DE.LA-REPUBLICA=

CONSIDERANDO: =====
A =3
QUE, ES POLITICA DEL” GOBIERNO PROMOVER “EL DESARROLLO DE LAS ACTIVIDADES

HIDROCARBURIFERAS A-FIN DE SARAÑIAAR EL_FUTURD. ABASTECIMIENTO DE COMBUSTIBLES

QUE, POR LEY NO 26221, LEY ORGÁNICA DE HIDROCARBUROS, SE NORMA LAS ACTIVIDADES

DE HIDROCARBUROS EN El TERRITORIO NACIONAL;

QUE, MEDIANTE DECRETO SUPREMO MO 38-95-EM, DE FECHA 7 DE DICIEMBRE DE 1995, SE
APROBO El CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE
HIDROCARBUROS EN El LOTE 67, UBICADO EN LAS PROVINCIAS DE MAYNAS Y LORETO,
DEPARTAMENTO DE LORETO, REGION LORETO, SUSCRITO ENTRE PERUPETRO S.A., Y
ANVANTABE. RESDURCES — INTERNATIONAL,  SUCURSAL DEL — PERU, KOREA PETROLEUM
DEVELOPMENT CORPORATION, SUCURSAL PERUANA, HANWHA ENERGY COMPANY LIMITED,

SUCURSAL PERUANA Y HYUNDAI CORPORATION, SUCURSAL PERUANA;=

QUE, MEDIANTE DECRETO SUPREMO NO 032-97-EM DE FECHA 23 DE DICIEMBRE DE 1997, SE
APROBO LA CESION DE PARTICIPACION EN EL CONTRATO DE LICENCIA PARA LA EXPLORACION

Y EXPLOTACIÓN DE- HIDROCARBUROS EN £L LOTE 67 POR PARTE DE ADVANTAGE RESOURCES
CINCO MIL SETECIENTOS SETENTIDOS TESTIMONIO

INTERNATIONAL, —SUCURSAL DEL PERU A FAVOR DE  BARRETT RESOURCES (PERU)

CORPORATION, SUCURSAL DEL PERU;

QUE, El ARTICULO 129 DE LA LEY N2 26221, LEY ORGANICA DE HIDROCARBUROS, DISPONE
QUE 103 CONTRATOS, UNA VEZ APROBADOS Y SUSCRITOS, SOLO PODRAN SER MODIFICADOS
POR ACUERDO ESCRITO ENTRE LAS PARTES; Y, QUE LAS MODIFICACIONES SERAN APROBADAS
POR DECRETO SUPREMO REFRENDADO POR LOS MINISTROS DE ECONOMIA Y FINANZAS Y DE

ENERGIA Y MINAS;

DUE, EL ARTICULO 172 DE LA LEY N9 26221, SERÁLA QUE EL CONTRATISTA O CUALQUIERA
DE LAS PERSONAS NATURALES D JURIDICAS QUE LO CONFORMEN, PODRAN CEDER SU POSICION
CONTRACTUAL 0 ASOCIARSE CON TERCEROS PREVIA APROBACION POR DECRETO SUPREMO
REFRENDADO POR LOS MINISTROS DE ECONOMIA Y FINANZAS Y DE ENERGIA Y MINAS;
AGREGA, ASIMISMO, QUE LAS .CESIONES CONLLEVARAN El MANTENIMIENTO DE LAS MISMAS

RESPONSABILIDADES ENcLO” CONCERNIENTE Á LAS-EARANTIAS Y OBLIGACIONES OTORSADAS Y

ASUMIDAS EN EL CONTRATO POR EL DAIRATI5TA

DUE, —M—AMPARO —DE 40 ESTABLECIDO EN ia cibiisuia DECIMO SEXTA DEL CITADO
CONTRATO, HANMHA ENERGY COMPANY LIMITED, SUCURSAL PERUANA, COMUNICA A PERUPETRO

S.A. SU INTENCION D£ CEDER El TOTAL DE SU PARTICIPACION CONTRACTUAL A FAVOR DE

LA EMPRESA BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU;=

QUE, KOREA PETROLEUM DEVELOPMENT. CORPORATION, SUCURSAL PERUANA CAMBIO SU

DENOMINACIÓN POR KOREA NATIONAL OIL CORPORATION, SUCURSAL PERUANA, LA MISMA QUE

SE ENCUENTRA INSCRITA EN EL REGISTRO PUBLICO DE HIDROCARBUROS;==

4

QUE EL DIRECTORIO DE PERUPETRO S5.A., POR ACUERDO N2 D/042-99 DE FECHA 11 DE MAYO
DE 1999, APROBO El PROYECTO DE CESION DE POSICION CONTRACTUAL EN EL CONTRATO DE

LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 67,

ELEVANDOLO AL PODER EJECUTIVO PARA SU CONSIDERACIÓN Y RESPECTIVA APROBACION;
DE CONFORMIDAD CON LOS INCISOS 8) Y 24) DEL ARTICULO 1199 DE LA CONSTITUCION

POLITICA DEL PERU Y LA LEY NO 26221 - LEY ORGANICA DE HIDROCARBUROS;

CINCO MIL SETECIENTOS SETENTITRES TESTIMONIO

DECRETA: =

ARTICULO 109.- APRUEBASE LA CESION DE POSICION CONTRACTUAL EN EL CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 67,
APROBADO POR DECRETO SUPREMO NO 38-95-EM Y MODIFICADO POR DECRETO SUPREMO N2
032-97-EM, POR PARTE DE HANWHA ENERGY COMPANY LIMITED, SUCURSAL PERUANA A FAVOR
DE BARRETT RESOURCES (PERU) CODRPORATIDN, SUCURSAL DEL PERUz ASI COMO LA
MODIFICACION DEL CITADO CONTRATO, DERIVADA DE LA CESION QUÉ SE APRUEBA EN El

PRESENTE ARTICULO.=

ARTICULO 29.- AUTORIZASE A PERUPETRO S.A., A SUSCRIBIR CON LAS EMPRESAS BARRETT

RESOURCES (PERU) CORPORATION, SUCURSAL DEE PERU; KOREA NATIONAL OIL CORPORATION,

SUCURSAL PERUANAS ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERL, HYUNDAI

CORPORATION, SUCURSAL PERUANA Y-HANUHA ENERGY COMPANY LIMITED, SUCURSAL PERUANA,

$ z a E
CON LA INTERVENCION DEL BANCO CENTRAL..DE RESERVA DEL PERU, LA CESION Y

MODIFICACION DEL CONTRATO DE Espia PARA LA EXPLORACIÓN Y EXPLOTACION DE

ARTICULO 30.- El. PRESENTE DECRETO SUPREMO. SERA REFRENDADO POR El MINISTERIO DE

ECONOMIA Y FINANZAS Y POR EL MINISTRO DE ENERGIA Y MINAS.=

DADO EN LA CASA DE GOBIERNO, EN LIMA, A LOS DIECISIETE DIAS DEL MES DE SETIEMBRE

DE MIL NOVECIENTOS NOVENTA Y NUEVE.==:

ALBERTO FUJIMORI FUJIMORI=

RESIDENTE CONSTITUCIONAL DE LA REPUBLICA.====

VIETOR JOY WAY ROJAS

PRESIDENTE DEL CONSEJO DE MINISTROS Y MINISTRO DE ECONOMIA Y FINANZAS.=

DANIEL HDXAMA TOKASHIXI==

MINISTRO DE ENERGIA Y MINAS.=

AL DORSD:====

CINCO MIL SETECIENTOS SETENTICUATRO TESTIMONIO

SELLO QUE DICE: ESTA CARILLA ESTA EN BLANCO.

SELLO QUE DICE: CERTIFICO: QUE LA PRESENTE COPIA FDTOSTATICA ES IGUAL AL

DOCUMENTO QUE HE TENIDO A LA VISTA.==

'"

===:

LIMA 24 DE ENE. DE 2000=

SELLO DUE DICE: CECILIA HIDALGO MORAN +» NOTARIA DE LIMA. UNA FIRMA ILEGIBLE.===

SELLO DUE DICE: H.=

2230

SELLO DE AGUA QUE DICE: Ho» NOTARIA HIDALGO.=

SELLO QUE DICE: COLEGIO DE NOTARIOS DE LIMA 114PERUAY.=

CONCLUSTON

FORMALIZADO El INSTRUMENTO LOS COMPARECIENTES LE DIERON LECTURA, DESPUES DE LO
CUAL SE AFIRMARON Y RATIFICARON EN SU CONTENIDO, DECLARANDO QUE SE TRATA DE UN
ACTO VALIDO Y NOD SIMULADO, MANIFESTANDO IGUALMENTE CONOCER LOS ANTECEDENTES Y/0
TITULOS QUE ORTGINAN Por EL PRESENTE INSTRUMENTO Y DECLARANDO CONOCER SUS

IDENTIDADES RECIPROCAMENTE ASI cono. RECONOCER COMO SUYAS LAS FIRMAS DE LA MINUTA

LA PRESENTE ESCRITURA PUBLICA SÉ INICIA ENSLA FOJA CON NUMERO DE SERIE 1689243 Y
TERMINA EN LA FOJA CON NUMERO DE SERIE 1684276, DE LO QUE DOY FE. CONCLUYO EL
PROCESO DE FIRMAS El DIA ONCE DE FEBRERO DEL DOS MIL. FIRMADO: MIGUEL HERNAN
CELI RIVERA, WILLIAM  LAURENCE AMES, JORGE AUGUSTO PEREZ TAIMAN, JAE-AM YDON,
FRANCISCO  GALVEZ DAÑINO, JESUS AUGUSTO ASTORGA PHILIPPON, JAVIER DE LA ROCHA

ARIE Y EARLOS AUGUSTO BALLON AVALOS, ANTE MI, CAROLA CECILIA HIDALGO MORAN,

NFARIA DE LIMA. =
ES COPIA DE LA ESCRITURA PUBLICA QUE CORRE EN EL REGISTRO CON FECHA VEINTICUATRO
DE ENERO DEL DOS MIL, A FOJAS 5743-5776, Y A SOLICITUD DE PARTE INTERESADA
EXPIDO El PRESENTE, DE ACUERDO A LEY El QUE RUBRICO EN CADA UNA DE SUS HOJAS,

SELLO, SIGNO Y FIRMO EN LIMA, El ONCE DE FEBRERO DEL DOS MIL.=

Oficina: LIMA. Partida: 06006988. Pag. 13/69
6+/3 4
OFICINA REGISTRAL DE LIMA Y CALLAO N* Partida; 06006986 55
OFICINA LIMA j
JÓN DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS é

INSCRIPC!
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU

ESA
ONE

REGISTRO DE HIDROCARBUROS

RUBRO : CESION DE POSICION CONTRACTUAL EN CONTRATO DE LICENCIA

A 00002 >
POR ESCRITURA PUBLICA DEL 24/01/2000 EXTENDIDA ANTE LA NOTARIÁ DE LIMA, EN
CAROLA CECILIA HIDALGO MORAN; SE CELEBRA LA CESIONDE POSICION E
CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA. EXPLORACION Y E
EXPLOTACION DE HIDROCARBUROS EN EL..LOTE 67, 'COMPARECEN LOS =E
SIGUIENTES SEÑORES: DON MIGUEL HERNAN 4EN REPRESENTACION DE 5
PERUPETRO 5.A., EN SU CALIDAD DE GERENIEGi ao Y (AUTORIZADO SEGÚN S
ACUERDO DE DIRECTORIO DE PERUPETRO S%A, Ñ* D/O0 'O EN LA FICHA

104911 DEL REGISTRO DE PERSONAS ¡UNOS De X'DE CONFORMIDAD CON

EL ACUERDO DE DIRECTORIO DE PERU! D/42:99 DEL 13/05/1999.- DON

WILLIAM LAURENCE AMES Y DON Ñ TAIMAN. QUIENES
DECLARAN PROCEDER EN NOMBRE DE BARRET RESOURCES 2
(PERU) CORPORATION, SUCURSA IS CALIDADES DE GERENTE H
GENERAL Y REPRESENTANTE TIVAMENTE, DEBIDAMENTE
FACULTADOS SEGÚN CONSTA ¡CRITOS EN EL ASIENTO 9 DE LA il
PARTIDA NUMERO 11013523 ERSONAS JURIDICAS DE LIMA Y

ASIENTO 1 DE FOJAS 315 A EL DEL LIBRO DE CONTRATISTAS DE 35
OPERACIONES ASI COMO E SIENTO, 0ZcFOJAS 470-471 DEL TOMO Y DEL LIBRO ¿
DE MANDATOS DEL REG. 'UBLACO DE-HIDROCARBUROS Y EN EL ASIENTO 0001 $
DE LA PARTIDA N oo REGISTRO DE PERSONAS JURIDICAS DE H
LIMA.- DON JAE-AM ACION DE KOREA NATIONAL OIL >
CORPORATION, SUCÚRSAL re lA, EN SU CALIDAD DE GERENTE GENERAL

DO SEG EL ASIENTO 10. FOJAS 158, TOMO V DEL LIBRO
REGÍ BURO MEN

5TRO ROCARBU 3 UALME! =
DECLARA ER BN RBPRESENTACION DE KOREA NATIONAL OIL ql
CORPORA UNPORERES INSCRITOS EN EL ASIENTO A-6 DE LA PARTIDA ¿
NUMERO 110 'O DE PERSONAS JURIDICAS DE LIMA.- DON WILLIAM E

LAURENCE AMES: REPRESENTACION DE ADVANTAGE RESOURCES
DEL PERU, EN SU CALIDAD DE GERENTE GENERAL,

DEBIDAMENTE HAC SEGÚN EL ASIENTO 08, FOJAS 17 DEL “COMO V DEL
EL REGISTRO PUBLICO DE HIDROCARBUROS. IGUALMENTE
R EN  REPRESENTACION DE BARRET RESOURCES
CULTADO SEGÚN CONSTA DE LOS PODERES INSCRITOS EN EL
A PARTIDA NUMERO 11013523 DEL REGISTRO DE PERSONAS
JURIDICAS LIMA.- DON FRANCISCO GALVEZ DAÑINO QUIEN PROCEDE EN
REPRESE ION DE HANWHA ENERGY COMPANY LIMITED, SUCURSAL
PERUANAz,EN SU CALIDAD DE MANDATARIO NACIONAL SEGÚN CONSTA DE LOS
PODERES*INSCRITOS EN EL ASIENTO 04 DE FOJAS 144 DEL TOMO V DEL LIBRO DE
S DEL REGISTRO PUBLICO DE HIDROCARBUROS. IGUALMENTE DECLARA

JER EN REPRESENTACION DE HANWHA ENERGY COMPANY, LIMITED
PODER INSCRITO EN EL ASIENTO A 00001 DE LA PARTIDA 03022685 DEL

ISTRO DE PERSONAS JURIDICAS DE LIMA.- DON JESUS AUGUSTO ASTORGA
PHILIPPON QUIEN PROCEDE EN REPRESENTACIÓN DE HYUNDAI CORPORATION,
SUCURSAL PERUANA, EN SU CALIDAD DE MANDATARIO NACIONAL FACULTADO

ORLC Página Número 1
Resolnción del Superintendente Nacional de los Registros Públicos N* 124-97 SUNARP
Oficina LIMA. Parrix 06006986 Pan 14.69

e

“OFICINA REGISTRAL DE LIMA Y CALLAO — ——N* Partida; 060
OFICINA LIMA

INSCRIPCIÓN DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU

SEGUN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO (4, FOJAS 163 Y 164
DEL TOMO V DEL LIBRO DE MANDATOS DEL REGISTRO PUBLICO DE
HIDROCARBUROS. IGUALMENTE DECLARA PROCEDER EN REPRESENTACIÓN DE
HYUNDAL CORPORATION, SEGÚN CONSTA DE LOS PODERES INSCRITOS EN EL
ASIENTO 02 DE LA PARTIDA NUMERO (00010340 DEL REGISTRO DE PERSONAS
JURIDICAS DE LIMA.- DON JAVIER DE LA ROCHA MARIE Y DON CARLOS AUGUSTO
BALLON AVALOS, QUIENES DECLARAN PROCEDER EN NOMBRE Y REPRESENTACIÓN
DEL BANCO CENTRAL DE RESERVA DEL PERU, DEBIDAMENTE FACULTADOS
SEGÚN CONSTA DE LA COMUNICACIÓN DE GERENCIA GENERAL NUMERO 1 16-994 DE
FECHA 01 DE JUNIO DE 1999 ASI COMO POR EL DECRETO SUPREMO (048-99-EM DE
FECHA 13 DE SETIEMBRE DE 1999 QUE APRUEBA Y AUTORIZA LA PRESENTE CESION
DE POSICION CONTRACTUAL

CLAUSULA PRIMERA

1.1. PERUPETRO S.A. (PERUPETRO) Y ADYANTAGE RESOURCES INTERNATIONAL,
SUCURSAL DEL PERU; KOREA PETROLEUM DEVELOPMENT CORPORATION,
SUCURSAL PERUANA; HANWHA “ENERGY COMPANY LIMITED, SUCURSAL
PERUANA Y HYUNDAI CORPORATION, SUCURSAL PERUANA; CELEBRARON
UN CONTRATO DE LICENCIA: RARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOFE 87, UBICADO EN LA SELVA NORTE DEL PERU,
EN ADELANTE EL CONTRATO, EL MISMQ QUE CONFORME A LEY FUERA
APROBADO POR DECRETO SUPREMO NUMERO 038-95-EM Y ELEVADO A
ESCRITURA PUBLICA CAN FECHA 13 DE DICIEMBRE DE 1995, ANTE NOTARIO
PUBLICO DE LIMA, DR:£ESAR AUGUSTO CARPIO VALDEZ E INSCRITO EN EL
ASIENTO 07, FOJAS TIGA 118; TOMO VII DEL LIBRO DE ACTOS, CONTRATOS Y
DERECHOS PETRQLEROS DEC REGISTRO PUBLICO DE HIDROCARBUROS.

1.2. PERUPETRO SA. UPETRO) Y ADVANTAGE RESOURCES INTERNATIONAL,
SUCURSAL DEL'BERU; KOREA PETROLEUM DEVELOPMENT CORPORATION,
SUCURSAL PERUANA: -HANVWHA ENERGY COMPANY LIMITED, SUCURSAL

RESOURCES. PERAL CORPORATION, SUCURSAL DEL PERU CELEBRARON

UNA CERION DE PARTICIPACION EN EL CONTRATO DE LICENCIA PARA LA

EXPLORACIÓN X [EXPLOTACION DE HIDROCARBUROS EN EL LOTE 67, EN

ADELANTE LA QESION, LA QUE CONFORME A LEY FUERA APROBADO POR

DECRETO SUPREMO NUMERO 032-97-EM, ELEVADA A ESCRITURA PUBLICA

CON FECHA26 ae FEBRERO DE 1998, ANTE NOTARIO PUBLICO DE LIMA, DR.

RICARDO FERNANDINI BARREDA E INSCRITA EN EL ASIENTO 02, FOJAS 418 A

422, TOMQ <VIIl DEL LIBRO DE ACTOS, CONTRATOS Y DERECHOS

PETROLEROS DEL REGISTRO PUBLICO DE HIDROCARBUROS; QUEDANDO

LOS PORCENTAJES DE PARTICIPACION DE LAS EMPRESAS QUE CONFORMAN

EL CONTRATISTA DE LA SIGUIENTE FORMA:

BARRET RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU 45%;
KOREA PETROLEUM DEVELOPMENT CORPORATION, SUCURSAL PERUANA 20%;
ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERU 15%;
HABWHA ENERGY COMPANY LIMITED, SUCURSAL PERUANA 10%;
HYUNDAI CORPORATION, SUCURSAL PERUANA 10%

18 MEDIANTE COMUNICACIÓN N* D22-99/PPL67 DE FECHA 23 DE FEBRERO DE
1999, SE INFORMO DE LA SUSCRIPCION DE LA SEGUNDA ESCRITURA DE
MODIFICACION, MEDIANTE LA CUAL, ADVANTAGE RESOURCES INTERNATIONAL,

ORLC Página Número 2

Resolición del Superintendente Nacional de los Registros Públicos N* 14-97 SUNA.

Era uma tod 03505

to001WwoNÍAsY

6151 1102/20/40
¡ENDY Noa

¡OPoj uIUd 0532) 34Q1| BP

PUGNd ap ojpau 0A3nu un so W3us) Eoyy

DA ROD UNI 5

*es95¡Bas
Oficina: LIMA. Partida: 06008988. Pag. 15/69

OFICINA REGISTRAL DE LIMA Y CALLAO N? Partida: 06006986
OFICINA LIMA

INSCRIPCIÓN DE_ACTOS, CONTRATOS Y DERECHOS PETROLEROS
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU

INC., GARANTE CORPORATIVO DE ADVANTAGE RESOURCES INTERNATIONAL,
SUCURSAL DEL PERU, CAMBIO DE DENOMINACION SOCIAL POR LA DE
ADVANTAGE RESOURCES INTERNATIONAL, INC. PERU.

1.6 MEDIANTE ESCRITURA DE INCORPORACION POR FUSION DE FECHA 31 DE
MARZO DE 1998, LA EMPRESA ADVANTAGE RESOURCES INTERNATIONAL, INC. -
PERU FUE ABSORBIDA POR UNA EMPRESA SUBSIDIARIA DE. BARRETT
RESOURCES CORPORATION, ASUMIENDO ESTA TODOS LOS DERECHOS,
OBLIGACIONES, Y  RESPONSABILIDADES DE ADVANTAGE . RESOURCES
INTERNATIONAL, INC, - PERU, MANTENIENDOSE ESTA..COMO EMPRESA
INCORPORANTE. E
V" .

1.7 KOREA PETROLEUM DEVELOPMENT ps pupa? INFORMO DEL CAMBIO DE
DENOMINACION SOCIAL A KOREA NATION. CORPORATION, CONTANDO SU
SUCURSAL PERUANA CON LA DEBIDA | PCIÓN*EN.EL ASIENTO A 00004,
PARTIDA N* 11013548 DEL REGISTRO DE JURÍDICAS DE LIMA, SIENDO
SU NUEVA DENOMINACION SOCIAL NA Sa OIL CORPORATION ,
SUCURSAL PERUANA.

E

CLAUSULA SEGUNDA

2.1 DE CONFORMIDAD CON LA. ECÍMOSEXTA DEL CONTRATO POR EL

PRESENTE DOCUMENTO RGY COMPANY LIMITED SUCURSAL

PERUANA (CEDENTE) Se (CONTRACTUAL EN EL CONTRATO A
RU)

AS
uno lod o05

jes

1001WD3NMISV

02:51 1102/20/40
AN

BARRETT RESOURCE: U RATION SUCURSAL DEL PERU
(CESIONARIO), QUEDANBQ 1 EA 'NCIA CONFORMADO EL CONTRATISTA
DE ACUTE MAD ea
BARRETT RESOURCES' TON, SUCURSAL DEL PERU 55%;
KOREA NATIONAL OIB R 20%;
- 15%:

PORAN 10%.
LAS SUMAS Dl R ES ANTES INDICADOS CONSTITUYEN EL CIEN
POR CIENT o ARTICIPACIONES EN EL CONTRATO.

e

CLAUSULA TER:
PARA EFECTOS E 'AR LO ESTABLECIDO EN LAS CLAUSULAS PRECEDENTES
ES NECESARIO ¡CIR EN EL CONTRATO MODIFICACIONES O AGREGADOS AL
TEXTO CO! MANTENIÉNDOSE VIGENTES Y SIN MODIFICACION LAS
DEMAS CLA! , ACAPITES, SUB ACAPITES Y ANEXOS DEL CONTRATO NO
ESPECIFIC, ESTA CLAUSULA:

LAS PARTES. HAN ACORDADO INTODUCIR EN EL CONTRATO LAS
MODIFICAC: 'S O AGREGADOS QUE SE INDICAN A CONTINUACION:
—h

3.1. MODIFICAR EL ACAPITE 1.9, EL CUAL QUEDARA REDACTADO DE LA
SIGUI MANERA:

1.9 4 CONTRATISTA:
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU,
Abra EN EL REGISTRO PUBLICO DE HIDROCARBUROS EN EL ASIENTO 01,
GINA 315, TOMO lll DEL LIBRO DE CONTRATISTAS DE OPERACIONES.
KOREA NATIONAL OIL CORPORATION, SUCURSAL PERUANA INSCRITA EN

ORLC Página Número 3
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97 SUNARP

"ed qOBAITUN AM :50P0] EJE 05230 24q)| AP.
*reaas¡6n4 Amp AP OJPaU DABA UN IOUIBUD] PIOUY
Oficina: LIMA. Partida: 06006986. Pag. 16/69

OFICINA REGISTRAL DE LIMA Y CALLAO N* Partida: 06006986
OFICINA LIMA

INSCRIPCIÓN DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU

EL REGISTRO PUBLICO DE HIDROCARBUROS EN EL ASIENTO 05, FOJAS 153, EE
TOMO lll DEL LIBRO DE CONTRATISTAS DE OPERACIONES. dE
ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERU, g*
INSCRITA EN EL REGISTRO PUBLICO DE HIDROCARBUROS EN EL ASIENTO 1, 8
FOJAS 271, TOMO !l DEL LIBRO DE CONTRATISTAS DE OPERACIONES. -
HYUNDAI CORPORATION, SUCURSAL PERUANA, INSCRITA EN EL REGISTRO
PUBLICO DE HIDROCARBUROS EN EL ASIENTO 01, PAGINA 140, TOMO Il DEL
LIBRO DE CONTRATISTAS DE OPERACIONES.
EN LA FECHA DE LA SEGUNDA CESION, LA PARTICIPACION EN EL CONTRATO DE
LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA ES LA SIGUIENTE:

2351 1102/20/40
AN

BARRET RESOURCES (PERU) CORPORATION SUCURSAL DEL PERU .- 55%;
KOREA NATIONAL OIL CORPORATION, SUCUI A PERUANA id .- 20%;
ADVANTAGE RESOURCES INTERNATIONAL, Si SAL DEL PERU .- 15%;
HYUNDAI CORPORATION, SUCURSAL PERUANA 0 IA .- 10%.

S SA
3.2 AGREGAR EL ACAPITE 1.50, EL “Gua QUEDARA REDACTADO DE LA
SIGUIENTE MANERA: AV a O

/AS SUBSISTIRAN MIENTRAS SEAN EXIGIBLES LA
¡TISTA. SERAN DE APLICACION LOS SUBACAPITES

1.50 FECHA DE SEGUNDA CESIQN; * Qs a
ES EL 24 DE ENERO DEL AÑO ECHA- ENCÉA CUAL HANWHA ENERGY 25
COMPANY LIMITED, SUCURSAL Pi POSICION CONTRACTUAL EN ER
EL CONTRATO A BARRETT RE ES (PERU). CORPORATION, SUCURSAL DEL 3i
PERU, SUSCRIBIENDO LAS P, LA PR POSICION CONTRACTUAL EN di
EL CONTRATO DE LICEN RA .. LORACION Y EXPLOTACION DE PE
HIDROCARBUROS EN EL Li e El ¡
3.3 MODIFICAR EL A 34”, Er CUAL QUEDARA REDACTADO DE LA E
SIGUIENTE MANERA AS fi
3.11 INTER! A Fl RESOURCES CORPORATION, KOREA ES
NATIONAL OIL Y. HYUNDAI CORPORATION PARA EFECTOS DE E]
PRESTAR LAS ORATIVAS QUE APARECEN EN LOS ANEXOS “D- 3S
10", "D-11", " UN CORRESPONDA, QUE SE ENTREGAN A 4
PERUPETRO 'GUNDA CESION. ES
€
H
22.3.4 o 223.5, IDO ALGUN HECHO QUE AFECTE LA VALIDEZ O LA y
NATURALEZA DE LAS GARANTIAS CORPORATIVAS, EL CONTRATISTA
NO CUMPLE TTUIRLAS EN UN PLAZO MAXIMO DE (15) QUINCE DIAS
UTILES. « W
3.5. AGREGAR El ANEXO D-10, EL CUAL QUEDARA REDACTADO DE LA MANERA
SIGUIENTE: O “D-10" GARANTIA CORPORATIVA SEGÚN SE DETALLA EN EL

TITULO QU ARCHIVA.

3.6. AGREGAR EL ANEXO D-11, EL CUAL QUEDARA REDACTADO DE LA MANERA
SIGUI : ANEXO “D-11” GARANTIA CORPORATIVA SEGUN SE DETALLA EN EL
TM ca, JUE SE ARCHIVA

TJAGREGAR EL ANEXO D-12, EL CUAL QUEDARA REDACTADO DE LA MANERA
UIENTE: ANEXO “D-12"” GARANTIA CORPORATIVA SEGUN SE DETALLA EN EL
TÍTULO QUE SE ARCHIVA

ORLC Página Número 4
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97 SUNARP
Oficina: LIMA. Partida: 06005986. Pag. 17/69

$

2
3
E
Pe]
OFICINA REGISTRAL DE LIMA Y CALLAO N* Partida: 06006986 ej
OFICINA LIMA ¿
INSCRIPCIÓN DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS hi
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU
3.8. AGREGAR EL ANEXO D-13, EL CUAL QUEDARA REDACTADO DE LA MANERA $
SIGUIENTE: ANEXO "D-13" GARANTIA CORPORATIVA SEGUN SE DETALLA EN EL E
TITULO QUE SE ARCHIVA pe
3
LA! A CUARTA E
4.1. A LA FECHA DE SUSCRIPCION DE LA ESCRITURA PUBLICA QUE ORIGINE EL
PRESENTE DOCUMENTO, BARRET RESOURCES CORPORATION, KOREA NATIONAL SÍ
OIL CORPORATION Y HYUNDAI CORPORATION. DEBERAN HABER CUMPLIDO CON e?
ENTREGAR A PERUPETRO LAS GARANTIAS CORPORATIVAS CORRESPONDIENTES, 33
POR LAS CUALES ASUMEN LA RESPONSABILIDAD -SOLIDARIA POR EL sE
CUMPLIMIENTO DE LAS OBLIGACIONES DER S DEL* CONTRATO, EN LOS 5
TERMINOS DE LOS ANEXOS D-10, D-11, D-12 Y me EAN ER ADVANTAGE A BARRET e
RESOURCES (PERU) CORPORATION, reno AE ER ADVANTAGE RESOURCES
INTERNATIONAL, SUCURSAL DEL PERU; OIL CORPORATION,
SUCURSAL PERUANA Y A o 'SUCURSAL PERUANA;
RESPECTIVAMENTE.
a
4.2. DE IGUAL MANERA A LA FECHA! ÓN De LA ESCRITURA PUBLICA .
QUE ORIGINE EL PRESENTE RATISTA DEBERA CUMPLIR E
CON SUSTITUIR LA FIANZA BA! NDIENTE, DE MANERA TAL QUE $3
REFLEJE LA CONFORMACI ER
»
5
LA PRESENTE INSCRIPCI ¡TO DE LOS DECRETOS SUPREMOS A
N' 054-99-EM Y N*0! El EL DIARIO OFICIAL EL PERUANO EL z
29/09/1999 Y 25/10/1999 ii
ER
3
43
¿
A

ORLC Página Número 5
Resolación del Superintendente Naciona de los Registros Públicos N" 124-97 SUNARP
